Citation Nr: 0923554	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a herniated disc.

3.  Entitlement to service connection for neuropathy, to 
include as secondary to a herniated disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD); however, during the 
pendency of the appeal, the RO granted that benefit in a 
February 2007 rating decision.  Accordingly, the issue of 
entitlement to service connection for PTSD no longer remains 
in appellate status and no further consideration is required.

The issues of entitlement to service connection for a 
herniated disc and for neuropathy will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hearing loss did not manifest in service or sensorineural 
hearing loss within one year thereafter, and hearing loss has 
not been shown to be causally or etiologically related to the 
Veteran's military service.



CONCLUSION OF LAW


Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2005, June 2005, July 2005, and November 2005 prior to 
the initial decision on the claim in September 2005, as well 
as in March 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2005 and July 2005 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service. Additionally, the June 2006 statement of 
the case (SOC) and the February 2007 supplemental statement 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005, June 2005, July 
2005, and September 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, June 2005, July 2005, and September 2005 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The March 2005 letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2005, June 2005, and July 
2005 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  After the notice was provided, the 
Veteran's claim was readjudicated in supplemental statements 
of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  In accordance with the law and regulations, however, 
the RO continued its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the Board notes that the RO 
did request the Veteran's service treatment records in March 
2005. However, the response indicated that such records were 
presumed destroyed by the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in 1973 and that 
no service treatment records or Surgeon General Office (SGO) 
records were available.  NPRC did note that an additional 
search could be performed if the Veteran was treated in 
service and the necessary information was provided.  The RO 
made a subsequent request in July 2005 for service treatment 
and SGO records and also asked that the sick and morning 
reports for the 8th Armed from March 1, 1943, to March 31, 
1943, be searched for remarks pertaining to both ears treated 
at Camp Polk.  NPRC responded that the allegation had been 
investigated, but that the complete organization was needed 
to perform the search.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete treatment medical records.  The 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there 
is additional available evidence to substantiate the 
Veteran's claim that has not been associated with the claims 
folder.

The Veteran was also afforded a VA examination in October 
2005 in connection with his claim for service connection for 
hearing loss.  He was further provided the opportunity to 
testify at hearing before the Board, but in July 2006, he 
withdrew his request for such a hearing.  VA has further 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post- 
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hearing 
loss.  Because the Veteran's complete service treatment 
records are unavailable for review, the Board must base its 
decision on other available evidence.  

There is no evidence showing that hearing loss manifested in 
service or within one year thereafter.  In fact, the medical 
evidence shows that the Veteran did not complain of or seek 
treatment immediately following his separation from service 
or for many years thereafter.  The October 2005 VA examiner 
also noted that the Veteran's hearing loss had an onset 12 
years earlier.  

Nevertheless, as previously noted, evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted. The Veteran 
is considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as a 
radio operator, and there is some indication that he also 
served as a paratrooper and machine gunner.  In addition, his 
campaigns and battles included Central Europe, and the RO 
conceded that he had combat service in its grant of service 
connection for PTSD.  As such, there is satisfactory evidence 
that the Veteran had noise exposure consistent with the 
circumstances, conditions, or hardships of his service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996).  However, section 1154(b) serves only to 
relax the evidentiary burden to establish the incurrence of a 
disease or injury in service.  It does not provide a 
substitute for medical-nexus evidence. See Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

The Veteran has also reported having an earwax impaction for 
which he was treated in service, which is he is also 
competent to report.  Indeed, a veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the Veteran's post-service medical records show 
that he has current bilateral hearing loss by VA standards. 
See 38 C.F.R. § 3.385.  However, the evidence of record does 
not relate a current diagnosis of hearing loss to his 
military service.  In fact, the October 2005 VA examiner 
reviewed the Veteran's claims file and indicated that the 
Veteran served as a radio operator, paratrooper, and machine 
gunner and was in combat as part of the relief force for the 
Bastogne.  He also noted that the Veteran reported being 
treated for a cerumen impaction during his period of service.   
The examiner further observed that the Veteran's hearing loss 
had a sudden onset 12 years earlier and that he had had non-
military noise exposure too.  Following an examination, the 
examiner opined that it was less likely as not that the 
hearing loss was a consequence of acoustic trauma in service.  
He noted that the onset was 10 to 12 years earlier and that 
the only hearing and ear related problem in service was 
cerumen impaction.  Instead, the examiner believed that the 
hearing loss was more likely than not related to a 
combination of age and idiopathic onset hearing loss.

There is no medical evidence showing otherwise.  The Veteran, 
as a lay person, has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions. See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge. Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while a veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise. See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss is not warranted.


ORDER

Service connection for hearing loss is denied.


REMAND 

Reasons for remand:  To afford the Veteran a VA examination 
and to adjudicate an inextricably intertwined issue.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) had held that in cases where the veteran's service 
treatment records were unavailable, through no fault of the 
veteran, there was a "heightened duty" to assist the 
veteran in the development of the case. See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a herniated disc.  The Veteran has 
contended that he sustained an injury to his back while 
serving as a paratrooper.  As discussed in the decision 
above, a veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In addition, the record contains 
post-service medical evidence showing treatment for a 
herniated disc.  However, the evidence of record does not 
include a medical opinion based on a review of the Veteran's 
claims file addressing whether he currently has a herniated 
disc that is causally or etiologically related to his 
military service.  

The Board does observe the June 2005 letter from a private 
physician noting that the Veteran had lumbar problems and had 
sustained multiple  injuries both in service and afterwards.  
However, he did not opine as to whether the Veteran had a 
current lumbar spine disorder that was related to his 
military service.  Similarly, a
 May 2006 letter from a chiropractic physician stated that 
the Veteran had moderate disc degeneration of the lumbar 
spine in 1982 that is likely due to an old injury.  However, 
the physician did not indicate when the old injury had 
occurred, nor did he relate the disorder to the Veteran's 
military service.  

A December 2006 letter from a private physician also 
indicated that the Veteran had spine disorders, and he stated 
that it was not beyond the realm of possibility that they 
were directly related to the Veteran's injuries sustained as 
a paratrooper.  In this regard, he noted that the mechanism 
for such an injury would be an extremely hard landing where 
the lower back is compressed and results in injury to the 
vertebral bodies and discs leading to chronic degeneration.  
However, the Board notes that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any herniated disc that may be present.

The Board further notes that a decision on the claim for 
service connection for a herniated disc could change the 
outcome of the Veteran's claim for service connection for 
neuropathy.  In this regard, the Board observes that the 
Veteran has contended that his neuropathy is secondary to his 
herniated disc.  As such, the claims are inextricably 
intertwined.  For this reason, the issue of service 
connection for a herniated disc must be resolved prior to 
resolution of service connection for neuropathy. See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation).  Accordingly, a remand is 
required for the RO to adjudicate the inextricably 
intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any herniated disc that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's lay 
statements and post-service medical 
records.  The examiner should then opine 
as to whether it is at least as likely 
as not that that the Veteran currently 
has a herniated disc that is causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraph.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


